Mr, Chief Justice Marshall
delivered the opmiua of the court. The only question is, whether the price. of the article at the time of the breach of the contract, or at any subsequent time before suit brqught, const!-' ^es Ujg pr0per rule of damages in this case. The unanimo «8 opinion, of the - court' is, that the price of the article at the time it was to be delivered, is the measure of damages; For myself only, I can say that I should not think the rule would apply to a case where advances of money had been made by the purchaser under the contract; but I am not aware what would be ¡the opinion of .the court in such a case.
Tudgment affirmed.